Title: From Alexander Hamilton to James Stille, 25 February 1800
From: Hamilton, Alexander
To: Stille, James


          
            Sir,
            New York Febry. 25. 1800
          
          I have received your letters of the 22nd. & 25th. instant and have ordered directed the Adjutant General to appoint some person to muster the Troops at Fort Jay during the absence of General Stevens. It will in my opinion be perfectly proper for the Commandant to appoint Officers in their terms routine to perform the duty of Adjutant. As I do not approve of a Cadet ———— acting as Quarter Master As the person now acting as Quarter Master holds no Military appointts., you will direct order an  intelligent non Commissioned Officer to do the duties of that Station. 
          I would with pleasure accommodate Dr. Genet, but the regular method for him to procure payment of what is due to him, is —— that which the Regimental Pay master has designated. He had therefore better be inserted in the Pay rolls as acting Surgeon’s Mate and he will receive such a compensation as is allowed to that Officer.
          You will forward the inclosed letter to Captain Reid—As the Senior It is my intention that the Senior Officer at any one of the islands in this harbour is to take shall hold the immediate command of the whole subject to the instruction of — major ———. The command, will of course devolve of course from the absence of Captn. Eddens fall — to Captn. Reid. Future communications are to be governed by this Arrangement.
          with true consideration
          Captn. Stille
        